Citation Nr: 1135305	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1981 and from July 1983 to February 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the July 2006 rating decision, the RO denied service connection for PTSD and for major depressive disorder.  In the July 2008 decision, the RO determined that new and material evidence had not been added to the record since a February 2007 rating decision in which the RO denied service connection for prostate cancer, and therefore disallowed the claim.  

In January 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to service connection for a psychiatric disorder and for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2007, the RO denied service connection for prostate cancer; the Veteran did not initiate an appeal of that decision within one year of the mailing of notice of that decision.  

2.  Since the February 2007 decision in which the RO denied service connection for prostate cancer, evidence has been added to the record that is not cumulative or redundant of evidence previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for prostate cancer or its residuals, and that raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision in which the RO denied service connection for prostate cancer, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received since the February 2007 rating decision in which the RO denied service connection for prostate cancer, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - Prostate cancer

The Veteran's claim of entitlement to service connection for prostate cancer to include its residuals involves first, the question of whether or not the claim, which was previously denied, can be reopened and considered on the merits.  

A review of an RO decision to the Board is initiated by the filing of a notice of disagreement.  38 U.S.C.A. § 7105(a) (2002).  Except in the case of simultaneously contested claims, a notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is filed within the prescribed period, the RO decision shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  

The RO first denied the Veteran's claim of entitlement to service connection for prostate cancer in a February 2007 rating decision and  mailed notice of that decision and the Veteran's appellate rights to the Veteran and his representative that same month.  In that decision, the RO explained that treatment records from a VA Medical Center (VAMC) documented that the Veteran had been diagnosed with prostate cancer but did not provide any evidence that his prostate cancer was associated with his military service.  The RO explained that service treatment records did not show findings of prostate cancer and that the Veteran's discharge papers did not show service in Vietnam but rather that his foreign service had been in Germany.  The RO went on to explain the how the presumption of service connection applied to prostate cancer based on exposure to an herbicide agent, such as Agent Orange, during service.  The RO explained that the Veteran did not have the type of service that would avail him of the presumption, that there was no evidence showing that his prostate cancer occurred in or was caused by his active service.  

In March 2007, the Veteran submitted additional evidence relevant to that claim.  The RO sent a letter to the Veteran in August 2007 in which it asked him if it was his intention to reopen his claim or did he wish to file a notice of disagreement with the February 2007 rating decision, and that he must inform the RO as to his intention no later than one year from the date that the RO notified him of the decision, which the RO specified would be February 13, 2008.  The RO informed him that as of February 13, 2008 the February 2007 decision would become final.  

In an October 2007 writing, the Veteran stated that his intention was to reopen the claim.  

In July 2008, the RO issued a decision finding that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for prostate cancer.  In August 2008, the RO received a notice of disagreement as to the disallowance of his claim of entitlement to service connection for prostate cancer.  This notice of disagreement was therefore received more than one year after the February 2007 decision, but within one year of the July 2008 decision, initiating an appeal to the Board of the July 2008 decision.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to an appellate decision if a timely appeal is filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeals period.  38 C.F.R. § 3.156(b).  Evidentiary submissions prior to finality of a decision must be considered as part of the original claim.  Jennings v. Shinseki, 509 F.3d 1362,1368 (Fed. Cir. 2007).  "When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Muehl v. West 13 Vet. App. 159, 161-62 (1999).  

Service treatment records include a March 1998 report of medical examination for the purpose of retirement.  Clinical evaluation findings include a normal finding for the anus and rectum (hemorrhoids, Fistula, Prostate, if indicated).  There is a notation in the notes column but that notation does not refer to the prostate.  Under a section for serology results is an entry "PSA 2.4."  

In March 1998 the Veteran filed an application for service connection for several disabilities, though not for prostate cancer.  He underwent a VA examination in April 1998, and, again, there is no mention of his prostate.  The examiner noted that the Veteran had an elevated PSA and that he refused a prostate examination.  VA treatment records document that the Veteran was diagnosed with prostate cancer in November 2005.  

In January 2008, the RO received a statement in which the Veteran explained why he believed his prostate cancer was related to his active service.  Specifically, he stated as follows:  

What relationship between my injury, diseases or event when I was in the military?  During my separation physical for retirement at Fort McPherson Medical Clinics, I was concern about by PSA levels, at the time it was 2.7, after the digital rectal exam (DRE) of my prostate, Dr. (Maj [S] was little concern about my prostate feeling a little enlarge.  

During the hearing before the undersigned, the Veteran testified that he had problems with his prostate during service and reiterated that at his separation examination the physician commented that his prostate was abnormal.  January 2010 transcript at 11.  

In a letter received by VA in March 2007. "M.F.," M.D. provided an opinion that prostate cancer is a very slow growing cancer and that by the time it is detected it has probably been in the patient for several years, which he qualified as at least 10 years.  Dr. M.F. also stated that he had told the Veteran that the Veteran probably had the cancer several years prior to when it was detected.  Dr. M.F. also stated "since he is worried that this disease has been in him for several years which is, in my opinion, most probable."  

There is no statement of record from the Veteran prior to the date of the February 2007 rating decision as to what he was told during his medical examination at separation from active service.  

The statements from the Veteran in January 2008 and in January 2010 and the letter from Dr. M.F., in March 2007, are new evidence.  These items are all material evidence because they relate to the unestablished fact necessary to substantiate his claim, i.e., that his prostate cancer had onset during or was caused by his active service.  The claim must therefore be reopened.  

The Board notes that because new and material evidence was submitted within one year of the February 2007 RO decision, if the benefit is ultimately granted this evidence is part of the original claim received by VA in October 2006.  

Although Dr. M.F. has mentioned 10 years as the time period for the presence of prostate cancer prior to diagnosis, he also referred to "several" years.  This introduces too much ambiguity for the Board to grant the appeal at the present time based on this vague medical opinion.  Based on the evidence of record the Board has determined that there is insufficient medical evidence to deny or to grant the claim.  Hence, the Board must remand this matter for further development.  That development is further addressed in the remand portion of the instant document.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the only matter decided by the Board is to reopen the Veteran's claim of entitlement to service connection for prostate cancer to include its residuals.  As the Board does not, in this document, decide any matter in a manner unfavorable to the Veteran, and failure on VA's part to notify and assist the Veteran cannot have resulted in prejudice to the Veteran.  Accordingly, there is no need to further discuss VA's duties to notify and assist at this time.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for prostate cancer, to include its residuals, is reopened.  


REMAND

As explained above, the medical evidence of record is insufficient for the Board to decide the question of service connection for prostate cancer or its residuals.  Here, the evidence shows that the Veteran has had the claimed disability at some point during his claim and appeal, there is evidence of a laboratory reading during service, the PSA result, which the Board does not have the expertise to interpret, the Veteran has testified that there was concern with regard to his prostate during the medical examination conducted at the time of his separation from active service, and Dr. M.F. has provided an opinion that places the onset of the Veteran's prostate cancer at some point, in years, earlier than when it was diagnosed in November 2005.  These facts, although not sufficient for the Board to decide the appeal at this time, trigger VA's duty to assist the Veteran by providing a medical examination and obtaining an expert opinion.  38 U.S.C.A. § 5103A(d).  A remand is therefore necessary so that VA can meet its duty to assist.  

With regard to his claim of entitlement to service connection for a psychiatric disability, the Board also finds there is insufficient medical evidence of record to decide the claim.  

The Veteran has contended that he suffers from PTSD and/or depression due to events that occurred during service, that the symptoms occurred during service and that he was treated for the symptoms during service.  Of record is a January 2011 letter in which a VA mental health professional stated that the Veteran has reported that he has been depressed since he was diagnosed with cardiomyopathy and that the mental health professional was treating the Veteran with psychotherapy and medication management.  Service connection has been established for cardiomyopathy, effective since February 2009.  These facts raise theories of entitlement of both direct service connection and secondary service connection.  

Given that service connection has been established for cardiomyopathy and that there is a statement by a medical professional that the Veteran has been depressed since the cardiomyopathy, all factors that trigger VA's duty to assist a claimant by providing a medical examination and obtaining a medical opinion have been met.  A relevant examination has not yet been conducted.  Hence, remand is necessary so that VA can meet its duty to assist the Veteran in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a compensation and pension (C&P) examination with regard to his claim of entitlement to service connection for prostate cancer, to includes its residuals.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer had onset during his active service.  In providing this opinion, the examiner must address the significance of the evidence in the claims file, including, but not limited to, the following:  (a)  The PSA value recorded in the March 1998 report of medical examination (this is located in the brown manila envelopes contained in the claims file) in block number 47 - the serology section, which appears to the Board to be 2.4.  (b)  The March 19, 2007 letter from the urologist, Dr. "M.F."  (c)  The VA treatment records during the time period between October 2005 and February 2006 that discuss and refer to the Veteran's prostate cancer.  (d)  The statements that the Veteran has made with regard to being told at separation from active service that his prostate felt abnormal.  The examiner must provide a complete rationale for any and all opinions rendered.  

2.  Schedule the Veteran for a C&P examination with regard to his claim of entitlement to service connection for a psychiatric disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Identify any and all psychiatric diseases from which the Veteran has suffered at any time from November 2005 until the present.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disease had its onset during the Veteran's active service from February 1974 to February 1981 or from July 1983 to February 1998, or was caused by events occurring during that active service, or caused by a service connected disability.  The examiner must provide a complete rationale for any and all opinions rendered.  

3.  Then, after ensuring that the above requested development is complete and after conducting any additional indicated development, readjudicate the issues on appeal.  If any benefit sought is not granted, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


